Citation Nr: 1533523	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-09 601A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985, from March 1990 to May 1992, and from October 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for a compensable initial rating for service-connected allergic rhinitis, the Veteran submitted a VA Form 21-0960N-4, DBQ examination questionnaire, in February 2015 evaluating this condition.  A supplemental statement of the case issued in April 2015 did not address this evidence.  The Veteran has requested that it be considered by the RO; thus, a remand is necessary.

Regarding the claims of service connection for left knee, right knee, and neck conditions, the Board notes that the Veteran was treated in service in June 1989 for an infected abrasion of the left knee.  VA outpatient records show he was seen with complaints of neck pain in 2011 and 2012.  The RO formally found that service treatment records from the Veteran's final period of active duty in 2007 and 2008 were unavailable.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Given the heightened duty to assist the Veteran in light of his missing service treatment records, the Board finds that VA's duty to provide the Veteran with a VA examination and related medical opinion has been triggered. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed left knee, right knee, and neck disorders.  The examiner must identify all current disabilities of the left knee, right knee, and neck/cervical spine.  The electronic claims file must be reviewed by the examiner. 

The examiner is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any current left knee, right knee, or neck/cervical spine disability had its onset during, or is otherwise related to, the Veteran's periods of active service?

The examination report must include a complete rationale for all opinions expressed.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal, with specific consideration of all evidence of record, specifically including the DBQ examination of the Veteran's allergic rhinitis that he submitted in February 2015.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

